Case
Case 1:18-cv-02530-BMC
     1:18-cv-02530-BMC Document
                       Document 99-1
                                71-1 Filed
                                     Filed 07/24/19
                                           02/08/19 Page
                                                    Page 1
                                                         1 of
                                                           of 18
                                                              18 PageID
                                                                 PageID #:
                                                                        #: 684
                                                                           416
Case
Case 1:18-cv-02530-BMC
     1:18-cv-02530-BMC Document
                       Document 99-1
                                71-1 Filed
                                     Filed 07/24/19
                                           02/08/19 Page
                                                    Page 2
                                                         2 of
                                                           of 18
                                                              18 PageID
                                                                 PageID #:
                                                                        #: 685
                                                                           417
Case
Case 1:18-cv-02530-BMC
     1:18-cv-02530-BMC Document
                       Document 99-1
                                71-1 Filed
                                     Filed 07/24/19
                                           02/08/19 Page
                                                    Page 3
                                                         3 of
                                                           of 18
                                                              18 PageID
                                                                 PageID #:
                                                                        #: 686
                                                                           418
Case
Case 1:18-cv-02530-BMC
     1:18-cv-02530-BMC Document
                       Document 99-1
                                71-1 Filed
                                     Filed 07/24/19
                                           02/08/19 Page
                                                    Page 4
                                                         4 of
                                                           of 18
                                                              18 PageID
                                                                 PageID #:
                                                                        #: 687
                                                                           419
Case
Case 1:18-cv-02530-BMC
     1:18-cv-02530-BMC Document
                       Document 99-1
                                71-1 Filed
                                     Filed 07/24/19
                                           02/08/19 Page
                                                    Page 5
                                                         5 of
                                                           of 18
                                                              18 PageID
                                                                 PageID #:
                                                                        #: 688
                                                                           420
Case
Case 1:18-cv-02530-BMC
     1:18-cv-02530-BMC Document
                       Document 99-1
                                71-1 Filed
                                     Filed 07/24/19
                                           02/08/19 Page
                                                    Page 6
                                                         6 of
                                                           of 18
                                                              18 PageID
                                                                 PageID #:
                                                                        #: 689
                                                                           421
Case
Case 1:18-cv-02530-BMC
     1:18-cv-02530-BMC Document
                       Document 99-1
                                71-1 Filed
                                     Filed 07/24/19
                                           02/08/19 Page
                                                    Page 7
                                                         7 of
                                                           of 18
                                                              18 PageID
                                                                 PageID #:
                                                                        #: 690
                                                                           422
Case
Case 1:18-cv-02530-BMC
     1:18-cv-02530-BMC Document
                       Document 99-1
                                71-1 Filed
                                     Filed 07/24/19
                                           02/08/19 Page
                                                    Page 8
                                                         8 of
                                                           of 18
                                                              18 PageID
                                                                 PageID #:
                                                                        #: 691
                                                                           423
Case
Case 1:18-cv-02530-BMC
     1:18-cv-02530-BMC Document
                       Document 99-1
                                71-1 Filed
                                     Filed 07/24/19
                                           02/08/19 Page
                                                    Page 9
                                                         9 of
                                                           of 18
                                                              18 PageID
                                                                 PageID #:
                                                                        #: 692
                                                                           424
Case
Case 1:18-cv-02530-BMC
     1:18-cv-02530-BMC Document
                       Document 99-1
                                71-1 Filed
                                     Filed 07/24/19
                                           02/08/19 Page
                                                    Page 10
                                                         10 of
                                                            of 18
                                                               18 PageID
                                                                  PageID #:
                                                                         #: 693
                                                                            425
Case
Case 1:18-cv-02530-BMC
     1:18-cv-02530-BMC Document
                       Document 99-1
                                71-1 Filed
                                     Filed 07/24/19
                                           02/08/19 Page
                                                    Page 11
                                                         11 of
                                                            of 18
                                                               18 PageID
                                                                  PageID #:
                                                                         #: 694
                                                                            426
Case
Case 1:18-cv-02530-BMC
     1:18-cv-02530-BMC Document
                       Document 99-1
                                71-1 Filed
                                     Filed 07/24/19
                                           02/08/19 Page
                                                    Page 12
                                                         12 of
                                                            of 18
                                                               18 PageID
                                                                  PageID #:
                                                                         #: 695
                                                                            427
Case
Case 1:18-cv-02530-BMC
     1:18-cv-02530-BMC Document
                       Document 99-1
                                71-1 Filed
                                     Filed 07/24/19
                                           02/08/19 Page
                                                    Page 13
                                                         13 of
                                                            of 18
                                                               18 PageID
                                                                  PageID #:
                                                                         #: 696
                                                                            428
Case
Case 1:18-cv-02530-BMC
     1:18-cv-02530-BMC Document
                       Document 99-1
                                71-1 Filed
                                     Filed 07/24/19
                                           02/08/19 Page
                                                    Page 14
                                                         14 of
                                                            of 18
                                                               18 PageID
                                                                  PageID #:
                                                                         #: 697
                                                                            429
Case
Case 1:18-cv-02530-BMC
     1:18-cv-02530-BMC Document
                       Document 99-1
                                71-1 Filed
                                     Filed 07/24/19
                                           02/08/19 Page
                                                    Page 15
                                                         15 of
                                                            of 18
                                                               18 PageID
                                                                  PageID #:
                                                                         #: 698
                                                                            430
Case
Case 1:18-cv-02530-BMC
     1:18-cv-02530-BMC Document
                       Document 99-1
                                71-1 Filed
                                     Filed 07/24/19
                                           02/08/19 Page
                                                    Page 16
                                                         16 of
                                                            of 18
                                                               18 PageID
                                                                  PageID #:
                                                                         #: 699
                                                                            431
Case
Case 1:18-cv-02530-BMC
     1:18-cv-02530-BMC Document
                       Document 99-1
                                71-1 Filed
                                     Filed 07/24/19
                                           02/08/19 Page
                                                    Page 17
                                                         17 of
                                                            of 18
                                                               18 PageID
                                                                  PageID #:
                                                                         #: 700
                                                                            432
Case
Case 1:18-cv-02530-BMC
     1:18-cv-02530-BMC Document
                       Document 99-1
                                71-1 Filed
                                     Filed 07/24/19
                                           02/08/19 Page
                                                    Page 18
                                                         18 of
                                                            of 18
                                                               18 PageID
                                                                  PageID #:
                                                                         #: 701
                                                                            433
